DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0013368) in view of Wu et al. (2018/0025205) and Hu et al. (2020/0160023).

Regarding claim 1, Chung teaches a display device (OLED panel 1000; Fig 2; Fig 3) with a screen fingerprint recognition function (230; Fig 1A; Fig 1B; para [0026] The NIR light sensor stack may be configured to detect a fingerprint, an iris, or face image), comprising: a light sensing layer (Fig 1A; NIR detector; Fig 1B; Fig 2; Fig 3) comprising a light sensor and an infrared light receiver and configured to sense a fingerprint (para [0066] NIR detector 220 for improving ("configured to improve") biometric recognition efficiency.); a light source layer (Fig 1A; Fig 1B; Fig 2; Fig 3; an NIR organic emitter 210), comprising an infrared light source (210; Fig 1B), and configured to generate an infrared light (para [0080] Accordingly, light 240 of a NIR wavelength in a range (“wavelength spectrum”) from about 800 nanometers to about 1500 nanometers is emitted from the NIR organic emitter 210 and radiated into a fingerprint 501 of the finger 500. The light 240 of a NIR wavelength (“NIR light”) is not a visible ray (“visible wavelength spectrum”) and thus may not be caught (“observed”) by human eyes.); and an image display module (para [0062] Referring to FIGS. 1A-1B and FIG. 2, an OLED panel 1000 embedded with a near-infrared organic photosensor 230 according to some example embodiments is a stack-type panel including a near infrared (NIR) organic photosensor stack 200 stacked under an OLED stack 300. As shown in at least FIG. 2, the OLED panel 1000 may include a substrate 110, an OLED stack 300 on the substrate, and an NIR organic photosensor stack 200 on the substrate 110, where the NIR organic photosensor stack 200 ("NIR light sensor stack"), as shown in FIG. 2, may be between the substrate 110 and the OLED stack 300) disposed on a surface of the light source layer (Fig 2) away from the light sensing layer (Fig 2 shows 220 being away from RBG OLED) and configured to generate a colored light to display an image (para [0069] Accordingly, the OLED stack 300 may be configured to emit visible light (e.g., light in a visible wavelength spectrum). The visible wavelength spectrum may include light in a range of about 380 nanometers to about 800 nanometers…. The organic emission layer 311 may be formed of (“may at least partially comprise”) various organic materials inherently configured to emit light 330 of any one color of red R, green G, and blue B colors toward a front surface 1000a of the OLED panel 1000, that is in an opposite direction of (e.g., away from) the NIR organic photosensor stack 200, as shown in at least FIG. 2.); wherein when the screen fingerprint recognition function is turned on, the light source layer generates the infrared light, and then the infrared light is reflected by the fingerprint and then reach the light sensing layer (para [0080] Referring to FIG. 3, in response to a biometric subject, for example, a finger 500 being placed on (e.g., directly on and/or indirectly on) the cover glass 450 of the OLED panel 1000, a driving signal is applied to the OLED panel 1000 to turn on (“initialize”) the diode of the NIR organic emitter 210. Accordingly, light 240 of a NIR wavelength in a range (“wavelength spectrum”) from about 800 nanometers to about 1500 nanometers is emitted from the NIR organic emitter 210 and radiated into a fingerprint 501 of the finger 500. The light 240 of a NIR wavelength (“NIR light”) is not a visible ray (“visible wavelength spectrum”) and thus may not be caught (“observed”) by human eyes. In response to an object like the finger 500 being located on the display surface including the cover glass 450, the light 240 of a NIR wavelength (“NIR light”) may be reflected or scattered on the surface of the finger 500. The reflected or scattered NIR light 245 is light-received and detected by the NIR organic detector 220. Charges light-received by the NIR organic detector 220 are read by a transistor array 120c for an NIR organic detector and go through an image processor to be processed by the image processor to obtain a fingerprint image of the finger 500, through which a fingerprint recognition may be performed).
disposed on the light sensing layer; wherein when the screen fingerprint recognition function is turned on, the image display module generates the colored light, and then the colored light are reflected by the fingerprint and then reach the light sensing layer; as claimed.
Wu teaches a display device with a screen fingerprint recognition function, comprising a light source layer (130; Fig 1; Fig 2; Fig 6); a light sensing layer (120; Fig 1; Fig 2; Fig 6); and an image display module (610; Fig 6); wherein when the screen fingerprint recognition function is turned on, the light source layer generates the infrared light, and the image display module generates the colored light, and then the infrared light and the colored light are reflected by the fingerprint and then reach the light sensing layer (para [0038]; Para [0040] Alternatively, the fingerprint identification modules 200, 300, 400, 500 or 600 may include the display device 610 but omit the bandpass filter layer 620. As such, both the light beams (visible light beams) provided by the display device 610 and the light beams (infrared light beams) provided by the at least one light source 130 can be transmitted to the fingerprint identification sensor 120, wherein one of the visible light beams and the infrared light beams can be used for fingerprint identification, and the other one of the visible light beams and the infrared light beams can be used for physiological parameter measurement (e.g. to identify fake fingers)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Wu, because this will provide added functionality to the device which will perform fingerprint 

Chung and Wu fails to explicitly teach, light source layer, disposed on the light sensing layer; as claimed.
Hu teaches a display device with screen fingerprint recognition function, comprising: a light sensing layer (11; Fig 4), disposed on a light source layer (12; Fig 4); and an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Wu with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided.

Chung, Wu and Hu fails to explicitly teach, light source layer, disposed on the light sensing layer; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have changed/rearranged/switched the position of light source layer and light sensing layer, which is an alternative arrangement to yield predictable results of performing fingerprint sensing.
2144.04    Legal Precedent as Source of Supporting Rationale

C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 4, Chung teaches the display device with the screen fingerprint recognition function as explained for claim 1 above.
Chung and Wu fails to teach wherein the image display module comprises: a substrate disposed on the light source layer; a thin film transistor layer disposed on the substrate; and 11an organic light emitting diode layer, disposed on the thin film transistor layer, configured to emit light to display an image in response to a control of the thin film transistor layer; as claimed.
Hu teaches the display device with the screen fingerprint recognition function, wherein the image display module comprises: a substrate (102; Fig 3) disposed on the light source layer; a thin film transistor layer (Fig 3; para [0076] the display driving unit 124 may include a first thin film transistor) disposed on the substrate (Fig 3); and 11an organic light emitting diode layer (122; Fig 3), disposed on the thin film transistor layer (Fig 3), configured to emit light to display an image in response to a control of the thin film transistor layer (para [0074] The display unit 12 may include an organic light emitting unit 122 and a display driving unit 124 which is electrically coupled to the organic light emitting unit 122 and configured to drive the organic light emitting unit 122 to perform light emitting display).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Wu with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu : para [0137]).

Regarding claim 7, Chung teaches the display device with the screen fingerprint recognition function according to claim 1, further comprising: a cover plate (450; Fig 2) disposed on the image display module and configured to protect the light sensing layer, the light source layer, and the image display module (para [0078] A cover glass 450 is attached on an upper surface of the OLED stack 300 by an adhesive (not shown) to be configured to protect the structure below and to form a display surface and a biometric surface.).

Regarding claim 8, Chung and Wu teaches the display device as explained for claim 6 above.

Hu teaches the display device with screen fingerprint recognition function, further comprising: an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.), disposed on the image display module (Fig 4; Fig 6), configured to prevent ambient light interference (Note: claimed “configured to prevent ambient light interference” is interpreted as intended use type of claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Wu with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu : para [0137]).

Regarding claim 10, Chung teaches the display device with the screen fingerprint recognition function as explained for claim 8 above.
Chung and Wu fails to teach, wherein the anti-interference layer is a polarizer; as claimed.
Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Wu with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where the fingerprint detector is located, so as to prevent the fingerprint detector from receiving both the light reflected by the ridge and the light reflected by the valley, thereby improving the fingerprint identification accuracy (Hu: para [0137]).

Regarding claim 13, Chung teaches an electronic device, comprising a display device (OLED panel 1000; Fig 2; Fig 3) with a screen fingerprint recognition function (230; Fig 1A; Fig 1B; para [0026] The NIR light sensor stack may be configured to detect a fingerprint, an iris, or face image), wherein the display device with the screen fingerprint recognition function comprises: a light sensing layer (Fig 1A; NIR detector; Fig 1B; Fig 2; Fig 3) comprising a light sensor and an infrared light receiver and configured to sense a fingerprint (para [0066] NIR detector 220 for improving ("configured to improve") biometric recognition efficiency.); a light source layer (Fig 1A; Fig 1B; Fig 2; Fig 3; an NIR organic emitter 210), comprising an infrared 210; Fig 1B), and configured to generate an infrared light (para [0080] Accordingly, light 240 of a NIR wavelength in a range (“wavelength spectrum”) from about 800 nanometers to about 1500 nanometers is emitted from the NIR organic emitter 210 and radiated into a fingerprint 501 of the finger 500. The light 240 of a NIR wavelength (“NIR light”) is not a visible ray (“visible wavelength spectrum”) and thus may not be caught (“observed”) by human eyes.); and an image display module (para [0062] Referring to FIGS. 1A-1B and FIG. 2, an OLED panel 1000 embedded with a near-infrared organic photosensor 230 according to some example embodiments is a stack-type panel including a near infrared (NIR) organic photosensor stack 200 stacked under an OLED stack 300. As shown in at least FIG. 2, the OLED panel 1000 may include a substrate 110, an OLED stack 300 on the substrate, and an NIR organic photosensor stack 200 on the substrate 110, where the NIR organic photosensor stack 200 ("NIR light sensor stack"), as shown in FIG. 2, may be between the substrate 110 and the OLED stack 300) disposed on a surface of the light source layer (Fig 2) away from the light sensing layer (Fig 2 shows 220 being away from RBG OLED) and configured to generate a colored light to display an image (para [0069] Accordingly, the OLED stack 300 may be configured to emit visible light (e.g., light in a visible wavelength spectrum). The visible wavelength spectrum may include light in a range of about 380 nanometers to about 800 nanometers…. The organic emission layer 311 may be formed of (“may at least partially comprise”) various organic materials inherently configured to emit light 330 of any one color of red R, green G, and blue B colors toward a front surface 1000a of the OLED panel 1000, that is in an opposite direction of (e.g., away from) the NIR organic photosensor stack 200, as shown in at least FIG. 2.), wherein when the screen fingerprint recognition function is turned on, the light source layer generates the infrared light, and then the infrared light is reflected by the fingerprint and then reach the light sensing layer (para [0080] Referring to FIG. 3, in response to a biometric subject, for example, a finger 500 being placed on (e.g., directly on and/or indirectly on) the cover glass 450 of the OLED panel 1000, a driving signal is applied to the OLED panel 1000 to turn on (“initialize”) the diode of the NIR organic emitter 210. Accordingly, light 240 of a NIR wavelength in a range (“wavelength spectrum”) from about 800 nanometers to about 1500 nanometers is emitted from the NIR organic emitter 210 and radiated into a fingerprint 501 of the finger 500. The light 240 of a NIR wavelength (“NIR light”) is not a visible ray (“visible wavelength spectrum”) and thus may not be caught (“observed”) by human eyes. In response to an object like the finger 500 being located on the display surface including the cover glass 450, the light 240 of a NIR wavelength (“NIR light”) may be reflected or scattered on the surface of the finger 500. The reflected or scattered NIR light 245 is light-received and detected by the NIR organic detector 220. Charges light-received by the NIR organic detector 220 are read by a transistor array 120c for an NIR organic detector and go through an image processor to be processed by the image processor to obtain a fingerprint image of the finger 500, through which a fingerprint recognition may be performed).
Chung fails to teach a light source layer disposed on the light sensing layer; wherein when the screen fingerprint recognition function is turned on, the image display module 
Wu teaches a display device with a screen fingerprint recognition function, comprising a light source layer (130; Fig 1; Fig 2; Fig 6); a light sensing layer (120; Fig 1; Fig 2; Fig 6); and an image display module (610; Fig 6); wherein when the screen fingerprint recognition function is turned on, the light source layer generates the infrared light, and the image display module generates the colored light, and then the infrared light and the colored light are reflected by the fingerprint and then reach the light sensing layer (para [0038]; Para [0040] Alternatively, the fingerprint identification modules 200, 300, 400, 500 or 600 may include the display device 610 but omit the bandpass filter layer 620. As such, both the light beams (visible light beams) provided by the display device 610 and the light beams (infrared light beams) provided by the at least one light source 130 can be transmitted to the fingerprint identification sensor 120, wherein one of the visible light beams and the infrared light beams can be used for fingerprint identification, and the other one of the visible light beams and the infrared light beams can be used for physiological parameter measurement (e.g. to identify fake fingers)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung with the teachings of Wu, because this will provide added functionality to the device which will perform fingerprint identification as well as detect physiological parameter measurement; thus increasing the device functionality.

disposed on the light sensing layer; as claimed.
Hu teaches a display device with screen fingerprint recognition function, comprising: a light sensing layer (11; Fig 4), disposed on a light source layer (12; Fig 4); and an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Wu with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided.

Chung, Wu and Hu fails to explicitly teach, light source layer, disposed on the light sensing layer; as claimed.
However, it would have been obvious to one of ordinary skill in the art before the filing date of present application to have changed/rearranged/switched the position of light source layer and light sensing layer, which is an alternative arrangement to yield predictable results of performing fingerprint sensing.
2144.04    Legal Precedent as Source of Supporting Rationale
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts


Regarding claim 14, Chung and Wu teaches the electronic device as explained for claim 13 above.
Chung and Wu fails to teach, an anti-interference layer disposed on the image display module and configured to prevent ambient light interference; as claimed.
Hu teaches the display device with screen fingerprint recognition function, further comprising: an anti-interference layer (Fig 4; Fig 6; para [0091] Further, as shown in FIG. 7, the fingerprint identification anti-interference structure 20 further includes a polarizer 30 disposed on a side of the guest-host effect cell 21 facing away from the display panel 10.) disposed on the image display module (Fig 4; Fig 6) and configured to prevent ambient light interference (Note: claimed “configured to prevent ambient light interference” is interpreted as intended use type of claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chung and Wu with the teachings of Hu, because the mutual interference of the fingerprint-reflected light from adjacent sub-pixels may be avoided. Also, the light received by each fingerprint detector may substantially be the light reflected by the fingerprint directly above the sub-pixel where .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0013368) in view of Wu et al. (2018/0025205) and Hu et al. (2020/0160023) as applied to claim 8 above, and further in view of Seo et al. (2019/0087630).

Regarding claim 9, Chung teaches the display device with the screen fingerprint recognition function according to claim 8, further comprising: a cover plate (Fig 2; para [0064] the cover glass 450) configured to protect the light sensing layer, the light source layer, the image display module (Fig 2; para [0078]).
Chung, Wu and Hu fails to teach the cover plate, disposed on the anti-interference layer, configured to protect the anti-interference layer; as claimed.
Seo teaches a display device comprising a cover plate (180; Fig 1B), disposed on an anti-interference layer (160; Fig 1B), configured to protect image display module, and the anti-interference layer (Fig 1B; para [0055] The cover glass 180 may be disposed above the fourth adhesive layer 170. The cover glass 180 is a component which is located at an upper portion of the display device 100 to protect the display device 100. The cover glass 180 may be formed of a tempered glass. The cover glass 180 may be excluded in some embodiments of the present disclosure).
.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Remarks on page 7 regarding “Accordingly, Chung teaches away from that the NIR organic emitter 210 is disposed on the NIR detector 220, and fails to teach that the NIR detector 220 can simultaneously receive and detect the light emitted by the OLED stack 300 and reflected by the fingerprint and the light 240 emitted by the NIR organic emitter 210 and reflected by the fingerprint. That is, Chung teaches away from that "the light source layer is disposed between the light sensing layer and the image display module" as claimed, and fails to teach that "the light sensing layer receives the infrared light generated by the light source layer and reflected by the fingerprint and the colored light generated by the image display module and reflected by the fingerprint" as claimed.”; are not persuasive. Specifically, claim 1 as presented is amended which changes the scope of the claim, which required further consideration and updated search. Newly relied upon prior art Wu in combination of the Chung and Hu teaches the amended claim 1, as explained above. Prior art Chung as explained above, teaches the device wherein display panel is overlapping fingerprint sensor which comprises light source and light sensing layer. Regarding the arrangement of light source with respect to light sensing layer and image display panel, prior art Chung teaches the device  "the light source layer is disposed between the light sensing layer and the image display module" as claimed, and fails to teach that "the light sensing layer receives the infrared light generated by the light source layer and reflected by the fingerprint and the colored light generated by the image display module and reflected by the fingerprint" as claimed. Therefore, Hu cannot overcome the shortcomings of Chung.”; are not persuasive. First, claim as originally presented, did not recite the claimed subject matter, argued by applicant. Claim 1 and 13 have been amended which changes the scope of the claim, and upon further consideration and updated search, newly relied upon prior art Wu in combination with previously relied upon prior art Chung and Hu teaches the amended claim 1 and 13. Furthermore, prior art Hu was relied upon to shows the relationship of light source and light sensing layer. And further relied upon legal precedent for arrangement of different elements; in order "the light source layer is disposed between the light sensing layer and the image display module" as claimed, and fails to teach that "the light sensing layer receives the infrared light generated by the light source layer and reflected by the fingerprint and the colored light generated by the image display module and reflected by the fingerprint" as claimed. Therefore, Seo and Choi cannot overcome the shortcomings of Chung.” are not persuasive. Specifically, claim 1 and 13 are amended to recite additional claim limitations which changes the scope of the claims. In view of further consideration and updated search, newly relied upon prior art Wu in combination with previously relied upon prior art Chung and Hu teaches the amended claim 1 and 13. Further remarks on page 9 regarding “In addition, the Examiner asserts that it would been obvious to one of ordinary skill in the art before the filing date of present application to have changed the position of light source layer and the light sensing layer, which is an alternative arrangement to yield predictable results of performing fingerprint sensing. The Applicant disagrees with the Examiner's assertion. Based upon MPEP 2144.03 A. "It would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known" and MPEP 2144.03 C. "If Applicant Traverses a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence", the Applicant requires the Examiner to provide adequate evidence to support the above assertion.” are not persuasive. Specifically, as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623